                      Case 1:20-cv-09526-JPC Document 47 Filed 02/02/21 Page 1 of 1
                                                                                        E. Evans Wohlforth
                                                                                        Director

                                                                                        Gibbons P.C.
                                                                                        One Gateway Center
                                                                                        Newark, NJ 07102-5310
                                                                                        Direct: 973-596-4879 Fax: 973-639-6486
                                                                                        ewohlforth@gibbonslaw.com




                                                       February 2, 2021

            VIA ECF & E-MAIL (CronanNYSDChambers@nysd.uscourts.gov)
            Hon. John P. Cronan, U.S.D.J.
            United States Courthouse
            500 Pearl Street
            New York, NY 10007-1312

                   Re:       Valentini v. Group Health Incorporated, et al., No. 1:20-cv-09526

            Your Honor:

                    This firm, along with co-counsel Post & Post LLC, represent Defendants, CareCore
            National LLC d/b/a eviCore (“eviCore”), the entity named in the Complaint as Group Health
            Incorporated now formally EmblemHealth Plan, Inc. (hereinafter for the avoidance of confusion
            “GHI”) and Emblem Health, Inc. (“Emblem”) (collectively “Defendants”), in the above action.
            As Your Honor is aware, eviCore and GHI are each entitled to file a 10-page reply memorandum
            of law in further support of their respective Motions to Dismiss. We write to respectfully request
            leave to file a single, 17-page reply memorandum of law in response to the single, 40-page
            opposition memorandum of law filed by Plaintiffs. Plaintiffs have consented to this request.
            Should this request meet with the Court’s approval we ask that the Court “So Order” this letter and
            grant the relief requested herein.

                   We thank Your Honor for your kind consideration of this matter. Please do not hesitate to
            have the Court’s staff contact us if anything further is required or we may be of any service to the
            Court whatsoever.
It is hereby ORDERED that Defendants' request is GRANTED.
Defendants may file a single 17-page Reply.

SO ORDERED.                                                          Respectfully submitted,

Date:   February 2, 2021                                             s/ E. Evans Wohlforth, Jr.
        New York, New York            ______________________
                                      JOHN P. CRONAN                 E. Evans Wohlforth, Jr.
                                      United States District Judge
            cc: Steve Cohen, Esq. (via ECF and email)
                Jordan K. Merson, Esq. (via ECF and email)
